DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action.
Claim limitation “compositor” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “compositor” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 10-19 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a processor 102 described in paragraph [0028].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see M.P.E.P. § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 1-19 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claims 20-21 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because each of these claims is an article of manufacture claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).

Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Pat. No. 10,832,389 (referred as ‘389 patent hereinafter).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because each limitation of the instant claims 1-20 is fully defined by claims of the ‘389 patent.  For example, as to the instant claim 1, claim 1 of the ‘389 patent discloses a method for adjusting an image including a first range underlying content layer and a second range overlay, wherein the second range is less than the first range the method comprising (see lines 1-4):
determining that the image includes both the first range underlying content layer and the second range overlay (see lines 5-6);
identifying pixels for which overlap exists between the first range underlying content layer and the second overlay (see lines 7-8);
determining one or more adjustments to make to pixels of either or both of the first range underlying content layer and the second range overlay (see lines 9-11); and
applying the one or more adjustments to the pixels (see line 12).
Therefore, instant claim 1 fails to define an invention that is patentably distinct from claim 1 of the ‘389 patent.
Furthermore, each of the limitations recited in instant claim 1 is anticipated by patented claim 1 and anticipation is “the ultimate or epitome of obviousness.”
Regarding claim 2, claim 2 of the ‘389 patent discloses wherein the one or more adjustments comprise fixed adjustments that are the same for each pixel (see lines 1-3).
Regarding claim 3, claim 3 of the ‘389 patent discloses wherein the one or more adjustments comprise adjustments to luminance of the pixels (see lines 1-3).
Regarding claim 4, claim 4 of the ‘389 patent discloses wherein the one or more adjustments comprise one of multiplication of the pixel by a value, clipping the pixel, or an addition or subtraction of a value to or from the pixels (see lines 1-4).
Regarding claim 5, claim 5 of the ‘389 patent discloses wherein the one or more adjustments comprise variable adjustments that are different for different pixels (see lines 1-3).
Regarding claim 6, claim 6 of the ‘389 patent discloses wherein the value of a variable adjustment is based on a statistical analysis of the pixels (see lines 1-2).
Regarding claim 7, claim 7 of the ‘389 patent discloses wherein the statistical analysis comprises calculating an average of the pixels (see lines 1-2).
Regarding claim 8, claim 8 of the ‘389 patent discloses wherein the statistical analysis comprises constructing a histogram (see lines 1-2).
Regarding claim 9, claim 9 of the ‘389 patent discloses wherein determining the one or more adjustments to make comprises determining whether to make an adjustment to a pixel by comparing a characteristic value of the pixel to a statistical result that is based on the statistical analysis (see lines 1-5).
Regarding claim 10, claim 10 of the ‘389 patent discloses a device for adjusting an image including a first range underlying content layer and a second range overlay, wherein the second range is less than the first range, the device comprising (see lines 1-4):
a compositor configured to (see line 5):
determine that the image includes both the first range underlying content layer and the second range overlay (see lines 6-7);
identify pixels for which overlap exists between the first range underlying content layer and the second range overlay (see lines 8-9);
determine one or more adjustments to make to pixels of either or both of the first range underlying content layer and the second range overlay (see lines 10-12);
apply the one or more adjustments to the pixels (see line 13); and
output the adjusted pixels to a display device for display (see liens 14-15).
Although the conflicting claims are not identical, they are not patentably distinct from each other because each limitation of the instant claim 10 is fully defined by claim 10 of the ‘389 patent. Therefore, instant claim 10 fails to define an invention that is patentably distinct from claim 10 of the ‘389 patent.
Furthermore, each of the limitations recited in instant claim 10 is anticipated by patented claim 10 and anticipation is “the ultimate or epitome of obviousness.”
Regarding claim 11, claim 11 of the ‘389 patent discloses wherein the one or more adjustments comprise fixed adjustments that are the same for each pixel (see lines 1-3).
Regarding claim 12, claim 12 of the ‘389 patent discloses wherein the one or more adjustments comprise adjustments to luminance of the pixels (see lines 1-3).
Regarding claim 13, claim 13 of the ‘389 patent discloses wherein the one or more adjustments comprise one of multiplication of the pixel by a value, clipping the pixel, or an addition or subtraction of a value to or from the pixels (see lines 1-4).
Regarding claim 14, claim 14 of the ‘389 patent discloses wherein the one or more adjustments comprise variable adjustments that are different for different pixels (see lines 1-3).
Regarding claim 15, claim 15 of the ‘389 patent discloses wherein the value of a variable adjustment is based on a statistical analysis of the pixels (see lines 1-2).
Regarding claim 16, claim 16 of the ‘389 patent discloses wherein the statistical analysis comprises calculating an average of the pixels (see lines 1-2).
Regarding claim 17, claim 17 of the ‘389 patent discloses wherein the statistical analysis comprises constructing a histogram (see lines 1-2).
Regarding claim 18, claim 18 of the ‘389 patent discloses wherein determining the one or more adjustments to make comprises determining whether to make an adjustment to a pixel by comparing a characteristic value of the pixel to a statistical result that is based on the statistical analysis (see lines 1-5).
Regarding claim 19, while each of claims 1-20 of the ‘389 patent does not specifically disclose wherein the compositor comprises a compositor circuit.  However, such a compositor circuit is well known in the art (Official Notice).
The motivation for using a circuit as a compositor is to speed up the image adjustment.
Therefore, before the effective filing date, it would have been obvious to one of ordinary skill in the art to incorporate such a compositor circuit in combination with claim 1 of the patent ‘389 for that reasons.
Regarding claim 20, claims 19 of the ‘389 patent discloses a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to adjusting an image including a first range underlying content layer and a standard dynamic range second range overlay, wherein the second range is less than the first range, by (see lines 1-5: SDR is less than HDR):
determining that the image includes both the first range underlying content layer and the second range overlay (see lines 6-7);
identifying pixels for which overlap exists between the first range underlying content layer and the second range overlay (see lines 8-9);
determining one or more adjustments to make to pixels of either or both of the first range underlying content layer and the second range overlay (see lines 10-12); and
applying the one or more adjustments to the pixels (see line 13).
Although the conflicting claims are not identical, they are not patentably distinct from each other because each limitation of the instant claim 20 is fully defined by claim 19 of the ‘389 patent. Therefore, instant claim 20 fails to define an invention that is patentably distinct from claim 19 of the ‘389 patent.
Furthermore, each of the limitations recited in instant claim 20 is anticipated by patented claim 19 and anticipation is “the ultimate or epitome of obviousness.”
Regarding claim 21, claim 20 of the ‘389 patent discloses wherein the one or more adjustments include one or more of a fixed adjustment or a variable adjustment (see lines 1-3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
9/2022

/Duy M Dang/
Primary Examiner, Art Unit 2667